The opinion of the court was delivered by
Bennett, J.
We think the judgment of the county court should be affirmed. The tools which were borrowed, by the men in the plaintiff’s employ, of the defendant, could not be charged on book, even admitting that the acts of the hired men were binding upon *562the plaintiff, which we do not decide. These articles were not delivered in contemplation of creating a debt, or to impose an obligation to pay for them. The articles were not delivered to be worn out by usage, and there was no evidence that they had been, or were damaged; and the case does not show that any demand had been made for their return.
In regard to the charge of fifty cents for mending-a chain, belonging to the defendant, and which the plaintiff broke, it is quite clear the defendant cannot charge it on book. The defendant, to give him a right to charge this item, must have acted by the express or implied authority of the plaintiff, in getting the chain mended. This cannot be implied from the fact that the plaintiff borrowed the chain and broke it, though doubtless the plaintiff in a different form of action, might be liable for- the damage done to the chain, if through his fault in,: any way.
The trustee was properly charged. He says he was indebted to-the principal debtor in the sum of $45, as a balance due him for his two cows, which the trustee had bought for $75. Though a man’s last cow is not subject to attachment, yet if he sells it upon a credit, the vendee may be trusteed. No statute exempts the debt so created, from trustee process- It has been so held, where-a cook-stove had been sold.
Judgment affirmed, both as to the principal defendant and trustee, with costs.